Citation Nr: 1614578	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973, May 1976 to April 1986, and October 1990 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction of the claim currently resides with the RO in Detroit, Michigan.

The December 2009 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating, effective November 6, 2009.  The January 2010 rating decision denied service connection for both PTSD and obstructive sleep apnea.

The Veteran was granted service connection for bilateral carpel tunnel syndrome in a March 1995 rating decision, which assigned ten percent ratings.  A June 2001 rating decision then increased the rating for the Veteran's right side to 30 percent.  In the current claim, the RO construed the Veteran's January 2010 notice of disagreement, in pertinent part, as a claim for increased ratings for his service connected carpal tunnel syndrome.  Following a November 2010 examination, the RO granted service connection for bilateral diabetic peripheral neuropathy of the lower extremities at 10 percent ratings, continued the 30 percent rating for the Veteran's right carpal tunnel syndrome, and increased the rating for the Veteran's left carpal tunnel syndrome to 30 percent.  The Veteran did not file a notice of disagreement with this decision or the RO's subsequent October 2014 rating decision continuing the Veteran's 10 percent ratings for bilateral diabetic peripheral neuropathy of the lower extremities and reclassifying the Veteran's service connected bilateral carpal tunnel syndrome as bilateral upper extremity carpal tunnel syndrome and diabetic peripheral neuropathy, continuing the Veteran's 30 percent ratings.  Therefore, the issue of increased ratings for diabetic peripheral neuropathy is not before the Board.  

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has PTSD that has been linked by medical evidence to an in-service stressor for which there is credible supporting evidence.

2.  The Veteran's diabetes mellitus, type 2, has required oral hypoglycemic agent and insulin, but not regulation of activities.


CONCLUSIONS OF LAW

1.  The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2015).

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA have been obtained.  There is no indication of outstanding records.  The Veteran was afforded VA examinations in November 2010 and September 2014 for his diabetes claim.  There is no argument or indication that the examinations are inadequate.  Rather, they provided a sound and reasoned opinion concerning the current severity of the Veteran's symptoms.  For that reason, the latter examination was also in substantial compliance with the Board's July 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Further, to be entitled to service connection for PTSD, the record must generally include the following:  (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Veteran's service records show that his military occupational specialty was intelligence specialist in Infantry Operations.  Moreover, he served in Vietnam from October 1971 to June 1972 and was awarded the Bronze Star Medal for his service in Vietnam for "meritorious service in connection with military operations against a hostile force."  At that time he was noted to be in D Troop, 7/17th Air Cavalry.  Unit Histories for D Troop 17th Cavalry from 1972 to 1973 confirm participation in combat.  As indicated in the Board's July 2014 remand, a stressor related to combat is conceded in this case.

The Board notes that while a VA examination in January 2011 and VA medical opinion in September 2014 did not diagnose the Veteran with PTSD, VA treatment records from September and October 2009 provide such a diagnoses.  The Board also notes that the Veteran was diagnosed with PTSD in July 1985.  See Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Giving the benefit of the doubt to the Veteran, the Board finds that it is at least as likely as not that the Veteran has a PTSD diagnosis.

The remaining question is the existence of a nexus.  While a formal nexus is not provided in the Veteran's treatment records, the only stressor discussed therein is the Veteran's Vietnam service.  Moreover, the July 1985 record also related the Veteran's PTSD to military service.  

In sum, the evidence tends to show that the Veteran likely has PTSD that is linked to an in-service stressor for which there is credible supporting evidence.  Reasonable doubt is resolved in his favor.  Service connection for PTSD is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125.

Entitlement to an Increased Initial Rating

The Veteran was assigned an initial rating of 20 percent by the December 2009 rating decision.  He asserts that he is entitled to a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the claim.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007). Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings. Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

The Veteran's first VA examination was in November 2010.  It stated that the Veteran's diabetes was controlled with insulin and oral hypoglycemic agents.  The Veteran denied any diet or activity restrictions.  There was no discussion of ketoacidosis or hypoglycemic reactions, and the Veteran stated that he sees a physician every three months for treatment.  The Veteran's VA treatment records are consistent with this evidence, as is the September 2014 VA examination.  In fact, a record from December 2013 praised the Veteran for his increased physical activity.  While the Veteran stated in his August 2011 VA Form 9 that he is forced to regulate his activities due to diabetes, the regulation specifically requires medical evidence to support the regulation of activities criterion for a 40 percent rating under DC 7913.  All of the medical evidence, discussed above, reflects, contrary to the Veteran's statements, that his diabetes does not require regulation of activities.  

As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for diabetes under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Specifically, the Veteran is already service connected for erectile dysfunction due to diabetes and pseudophakia of left eye and early cataracts of right eye associated with diabetes mellitus, type II, at non-compensable ratings.  Compensable ratings are not warranted currently.  There is no evidence of penile deformity, 38 C.F.R. § 4.115b, DC 7522, and no evidence of impaired vision.  38 C.F.R. § 4.79, DC 6027.  As discussed above, any diabetic peripheral neuropathy is not before the Board.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the Veteran controls his diabetes by oral medication and insulin, which is explicitly considered under the rating criteria.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to service connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Records do not show that the Veteran is not working due to his service connected disabilities.  In January 2011, he stated that four and a half months prior he was fired from his job.  In April 2011, he provided more detail, telling the examiner he was terminated due to a non-union decrease in wages.  In February 2014, he told a VA physician that he was retired, and he then told the September 2014 VA examiner that he and his wife retired "because we could."  While this examination also stated that his peripheral neuropathy would make manual labor difficult, there is no indication that his service connected disabilities render him unemployable. 

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against an increased initial rating.  As such, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b);  38 C.F.R. § 4.3.

ORDER

Service connection for PTSD is granted.

An initial rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

The Veteran asserts that his OSA is due to his now-service connected PTSD.  An examination has not been provided as to the Veteran's OSA, and is therefore warranted.  Any outstanding records should be obtained; the most recent records are from June 3, 2014.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records, to specifically include VA records for the period after June 3, 2014.

2.  Following completion of the above-requested action, schedule a VA examination concerning the Veteran's OSA.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the appellant, the examiner should respond whether it is at least as likely as not (probability of 50 percent or more) that OSA is attributable to the Veteran's active military service, to include as due to herbicide exposure.

If not, is it at least as likely as not that any OSA disability was either (a) caused or (b) aggravated by any of the Veteran's service connected disabilities, to include PTSD.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the Veteran's OSA by service-connected disability.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the appellant a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


